DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Huang et al. [US 2007/0282574].
For claims 1, 14, and 15, Huang teaches a system, comprising a hardware processor; and a non-transitory computer program product (see Fig. 6) comprising machine-readable instructions, the machine-readable instructions, upon execution by a processor, configured to cause the processor to at least perform a method comprising: computing a first intensity of a first aerial image and a second intensity of a second aerial image (the three optical models that model aerial images within the resist, see [0051] and Figs. 4-5C and 8), the first aerial image corresponding to a first location within a resist layer (one of the aerial images at different distances within the resist) and the second aerial image corresponding to a second location within 
For claim 2, Huang teaches obtaining the value of the parameter for the resist layer based on the difference between the first and second intensities (resist profile based determined by optical models that use aerial image intensity, see [0049]).
For claim 3, Huang teaches obtaining the value of the parameter based on the difference between the resist model result for the first intensity and the resist model result for the second intensity (resist profile based determined by optical models that use aerial image intensity, see [0049]).
For claims 4 and 17, Huang teaches the first location is at a first depth within the resist layer and the second location is at a second depth within the resist layer, different from the first depth, the first depth and the second depth being measured with respect to a top surface of the resist layer (different depths, see Figs. 4-5C and 8).
For claims 5 and 18, Huang teaches the first location is in a top-third portion of the resist layer (810, see Fig. 8) and the second location is in a bottom-third portion of the resist layer (814).
For claims 6 and 19, Huang teaches the resist model is updated with a fitting parameter associated with the computed difference (uncalibrated process model expressed with coefficients, see Fig. 3 and [0070]).
For claim 7, Huang teaches calibrating the resist model to obtain a value of a fitting parameter (uncalibrated process model with coefficients, see Fig. 3 and [0070]).
For claim 8, Huang teaches the resist model comprises a product of a fitting parameter and the difference between the first and second intensities (coefficients are a product with the optical models, see [0070]).
For claim 12, Huang teaches the resist layer feature comprises a developed resist wall (the slope of the sidewalls, see Fig. 8).
For claim 13, Huang teaches imaging a substrate having a resist layer thereon based on the obtained value of the parameter (see Fig. 2).
For claim 16, Huang teaches the instructions are configured to perform the computer simulation of the resist layer to obtain the value of the parameter for the resist layer feature based on the difference between the resist model result for the first intensity and the resist model result for the second intensity (resist profile based determined by optical models that use aerial image intensity, see [0049]).
Allowable Subject Matter
Claims 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the previously cited prior art fails to teach “the first location is a location corresponding to a first .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882